Citation Nr: 1447371	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from October 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Hearings on this matter were held before a Decision Review Officer on April 8, 2009, and before the undersigned Veterans Law Judge on October 4, 2012.  Copies of the hearing transcripts have been associated with the file.

In January 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A low back disability is not attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

During his October 2012 hearing, the Veteran waived any error in the content or timing of the notice provided to him; VA's duty to notify is considered satisfied.

The Veteran's service treatment records are not on file and, according to the record, were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In a case in which service records are unavailable through no fault of the claimant, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991).

Efforts to reconstruct his service records have been unsuccessful; however, his October 1965 separation examination is on file.  

In February 2013, pursuant to the Board's remand, the NPRC was directed to search for morning reports from Companies A and C of the 290th Armored Field Artillery Battalion at the time of the Veteran's back injury in August 1956.  The NPRC responded that no morning reports from either company are of record.  The Veteran's inquiry to the National Archives and Records Administration also elicited no pertinent treatment records. 

Nevertheless, the Veteran's lay statements are sufficient to establish that he injured his back during service.  Thus, further efforts to reconstruct his service treatment records are unnecessary.  The Board finds that there has been substantial compliance with the Board's January 2013 remand directives to locate service treatment records relating to the Veteran's in-service back injury.  Stegall v. West, 11 Vet. App. at 271(1998).  

The Veteran's post-service VA medical treatment records, including records from the VA Medical Center (VAMC) in West Haven, Connecticut, from 1972 to 1974, have been obtained.  The Veteran has not identified any additional VA treatment records that are pertinent to the appeal.  

The Veteran testified in October 2012 that he saw several private physicians for back pain in the years immediately following his discharge from service; however, all of these physicians have died, and the Veteran's efforts to obtain his records have been unsuccessful.  He indicated that there was no need for VA to attempt to obtain these records on his behalf, because they no longer exist.  VA therefore has no duty to assist the Veteran in obtaining these records.  

The Veteran has been receiving disability benefits from the Social Security Administration (SSA) since the 1960s.   In February 2013, the Veteran's SSA disability determination, and the records considered in that determination, were requested.  In March 2013, SSA responded that the records had been destroyed.

A VA examination was conducted in July 2013.  The examination report thoroughly discusses the evidence with respect to the Veteran's low back disability, including the Veteran's assertions as to an in-service back injury and a continuity of symptomatology since then.  The resulting medical opinion is based on the evidence of record, and supported by thorough and detailed rationale.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.   




Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Facts

The Veteran asserts that he injured his back in August 1956, while on active duty, while attempting to lift part of a self-propelled 155 mm howitzer.  According to his hearing testimony, he felt a snap, followed by searing pain in the lower part of his back, left of his spine.  He received treatment from a nearby dispensary for approximately 4 to 5 days.  

His October 1956 separation document is of record.  It notes that the Veteran's spine was normal.  There were no reports of chronic back pain.  

According to the Veteran, he experienced persistent back pain from the time he injured his back in August 1956, which led him to seek treatment for his back from several local physicians in the years immediately following his separation.  Records from these physicians are unavailable, as they have all passed away.    

In 1965, the Veteran was working as a tree surgeon when a tree fell on his right leg.  The leg was subsequently amputated below the knee.  

The Veteran filed a claim for nonservice-connected pension for his right leg amputation in July 1972.  In December 1973, he amended the claim to include low back pain "1960 - 1965."  

The Veteran was evaluated by VA medical personnel in August 1972.  Low back pain on walking or sitting was noted.  The physician diagnosed a back strain, but did not state the etiology of the strain or the date of onset.  

The Veteran underwent a VA examination in March 1974.  A detailed history was taken by the examiner.  It states that the Veteran's right leg was amputated below the knee after a tree fell on it.  The stump below the knee was very short and not conducive to a prosthetic.  As a result, the Veteran was relying on crutches for ambulation and thus had developed "pains in ... upper lumbar paravertebral muscles."  Examination of the Veteran's back showed "minimal spasm of paraspinal muscles."  There was no tenderness, no limitation of motion, and no scoliosis.  Straight leg raising was negative.  

The examination report indicates that an X-ray of the Veteran's spine was conducted; the report is not of record, however, and the examiner did not indicate if any bony abnormalities were observed.  His conclusion was that the Veteran had a lumbar muscle strain "secondary to continued use of crutches for ambulation."    

Nonservice-connected pension for the Veteran's lumbar strain was granted by a rating decision dated in April 1974.  

In September 1974, the Veteran advised a VA physician that he had had pain in the lumbosacral spine for approximately 9 years.  He also told the examiner that he had also sustained a "severe back injury" in the 1965 accident, as well as injuries to his right leg and pelvis.  After taking a detailed history and conducting a thorough physical examination, the examiner found that the Veteran's low back pain was secondary to the crush injury and subsequent right below the knee amputation.  

The Veteran testified that he engaged in self-care of his back pain until April 1998, when he once again reported to VAMC West Haven for treatment.  At that time, he did not indicate that he had a history of back pain.  

A whole-body bone scan was conducted in July 2002.  There were degenerative changes in the left knee and cervical spine; no abnormalities were observed in the  Veteran's thoracolumbar spine.  

In March 2004, another bone scan was conducted because of the Veteran's reports of a "new onset [lower back pain]."  No bony abnormalities were noted in the thoracolumbar spine.  

In August 2004, the Veteran reported low back pain of "at least 2-3 [years] duration."  

An entry on the Veteran's chart in December 2004 notes that his low back pain is "likely muscular, he has altered mechanics due to scoliosis and [below-the-knee amputation]."

In December 2006, the Veteran reported for the first time that he had injured his back in service and that his back pain had "been a problem" since that time.  

An MRI of the Veteran's spine, taken in April 2007, showed minimal degenerative disc disease.  

The Veteran filed a claim for service connection for low back pain in July 2007.  Since then, he has continued to receive intermittent treatment for low back pain, which he maintains is the result of his in-service back injury.  

The Veteran underwent a VA examination of his back in July 2013.  The examiner reviewed the claim folder and took a detailed history from the Veteran.  

He noted that the Veteran's October 1956 separation examination was normal, and that the VA treatment records from the 1970s associated the Veteran's back pain to his 1965 crush injury.  

The examiner further noted that work the Veteran did as a mason and as a tree surgeon were "very physical" and easily could have resulted in "back strain or disc injury." 

In addition, VA treatment records in 2004 stated that low back pain was of "recent onset."  

Based on his review of the Veteran's history, the examiner found that it was not at least as likely as not that the Veteran's current back disability is related to his in-service injury; rather, "records and history actually support other causes for his low back conditions" which included the crush injury to the right leg, physically demanding occupations, and intervening back injuries, such as a September 2005 report by the Veteran that he had hurt his back lifting a car motor.  

Analysis

The Veteran is competent to report that he injured his back in August 1956 after lifting a 155 mm howitzer, and that he was treated at a local dispensary for back pain for approximately 4 to 5 days.  He served with the 290th Field Artillery Battalion in Germany at the time of his injury.  The Board finds that the Veteran's assertions as to the nature of his in-service back injury are consistent with the time, place, and circumstances of his service, and must be presumed true.  38 U.S.C.A. § 1154(a).  

The Veteran's separation examination was conducted in October 1956, approximately 2 months after he injured his back.  The Veteran's spine is described as normal, and no chronic back pain was noted or described.  

No arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.  In fact, a July 2002 bone scan, taken over 45 years after the Veteran's separation, showed no evidence of degenerative changes in the Veteran's spine.  

There is no indication of a back disability until 1972, when the Veteran first sought VA treatment for back pain.  The treatment records from 1972 and 1974 show that the Veteran discussed his back pain in the context of his 1965 crush injury.  Notably, the Veteran did not advise any of his VA treatment providers, or the January 1974 VA examiner, that he had sustained an injury to his back during service, or that he had had back pain since service.  He also did not indicate that he had received medical treatment from private physicians for back pain after his separation from service, but prior to his 1965 crush injury.  

All of the clinicians who treated the Veteran for back pain in the 1970s attributed the disability either directly to the 1965 accident, or to his use of crutches for his right below-the-knee amputation.  

Both the January 1974 VA examiner and the July 2013 VA examiner found that the Veteran's back pain is attributable to nonservice-related injuries to the lumbosacral spine, which occurred years after his discharge from service.  The examiners are competent to render opinions in this matter, and their findings are based upon the Veteran's stated history and their review of the evidence of record at the time of the examination.  There is no competent and credible evidence rebutting their findings.

To the extent the Veteran asserts that he has experienced continuous back pain since his in-service back injury, his testimony is not credible.  

First, his separation examination, conducted merely 2 months after the in-service back injury described by the Veteran, is devoid of any references to chronic back pain or any finding of abnormality of the spine or paraspinal muscles.  

Second, when seeking treatment for back pain from VA in the 1970s, the Veteran never mentioned an in-service back injury or continuous back pain since service.  Instead, the Veteran mentioned his back pain only when identifying residuals of his 1965 crush injury.  The Veteran did not state that he had received prior treatment for back pain.  None of the VA medical professionals who treated the Veteran or examined the Veteran indicated that his back pain was of service origin; rather, all of them attribute his back pain to the 1965 injury or to overuse of crutches as a result of that injury.  

Third, the Veteran specifically sought nonservice-connected pension benefits for his back pain in the early 1970s.  He did not apply for service-connected disability compensation benefits, despite being advised in a July 1972 letter as to how to file such a claim.  

Finally, the Veteran did not report a history of back pain when he returned to VAMC West Haven for treatment in April 1998.  A July 2002 bone scan was normal with respect to the thoracolumbar spine.  The Veteran underwent a second bone scan in March 2004 for "new onset" back pain.  From March 2004 until December 2006, the Veteran reported that his back pain was of recent onset.  He did not indicate that his back pain was of service origin until December 2006.   

Although the Veteran is competent to report that he injured his back in service, there is no indication that the resulting back pain was anything other than acute and transient, particularly given the normal separation examination in October 1956, merely two months after the injury.  His assertions as to continuous back pain since service are not credible, as they are entirely contradicted by the objective medical evidence of record.  Therefore, they are not probative and none of his statements can be credited except where they are corroborated by probative medical records.  

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Service connection for a low back disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


